Mr. Justice Story
delivered the opinion of the Court. This case differs from that of Jones v. Shore’s Executors,a in two circumstances ; first, that this is the case of a seizure of goods for an asserted forfeiture ; and secondly, that before the proceedings in rein were consummated by a sentence, the collector who made the seizure was removed from office. In our *76judgment, neither of these facts affords any ground i0 exccpt this case from the principles which were established in Jones v. Shore’s Executors. It was there expressly held, that the collector acquired an inchoate right by the seizure, which by the subsequent decree of condemnation gives him an absolute vested title to his share in the forfeiture.b Without overturning the doctrine of that case, the present is •not susceptible of argument; and we, therefore, unanimously affirm the decision of the Circuit Court.
Judgment affirmed.

 1 Wheat, 462,


 Under the collection act of the 2d of March, 1799, c. 128. and other laws adopting the provisions of that act, the 89th section of which enjoins the collector, within whose district a seizure shall be made or forfeiture incurred, to cause suits for the same to be commenced without delay, and prosecuted to effect; and authorizes him to receive from the Court, in which a trial is had, or from the proper officer thereof, the stuns so received, after deducting the proper charges, and on receipt thereof, requires hiih to pay, and distribute the same without delay, according to law, and to transmit, quarterly or yearly, to the treasury, an account of all the moneys received by him for fines, penalties, and forfeitures, during such quarter. The 91st section declares, that all fines, penalties, and forfeitures, recovered by virtue-of the act,, and not otherwise appropriated, shall, after deducting all proper costs and charges, be disposed as follows’: “ one moiety shall be for the use of the United States, &c., paid into the treasury thereof by the collector receiving the same; ihe other moiety shall be divided between, and paid in equal proportions, to the collector and naval officer of the district, and surveyor of the port, wherein the same, shall have been incurred, or to such of the said officers as there may he within the same district; and in districts where only one of the said officers shall have been established, the said *77moiety shall be given to such officer.” Then follow provisions concerning the distribution, where the recovery has been bad in pursuance of information given by an informer, or by any officer of a revenue cutler.